Deen, Presiding Judge,
dissenting in part.
I agree with the verdict for conviction. The sentence, however, was completely illegal because rendered on October 18, 1974, after the jury had held a sentencing hearing and returned the following: "We the jury fix the punishment at 10 years. We recommend the sentence be served as a felony.”
Ga. L. 1974, pp. 352, 357, approved March 20, 1974, amended Code § 27-2503 to provide that in noncapital felonies the judge shall dismiss the jury and himself conduct a pre-sentence hearing and pass sentence. The court charged the jury that "the law commits the matter of determining the penalty to your judgment and discretion” and that such penalty was one to ten years, or reduction to misdemeanor. The jury then found the maximum punishment of ten years. The court inquired: "You don’t recommend misdemeanor, the jury has fixed punishment at ten years, is that correct?” He then pronounced the maximum sentence.
It is obvious that the sentence imposed was not decided in the discretion of the judge. The jury had no jurisdiction to fix the sentence, and in view of the maximum punishment (for the theft of a $200 cow) it cannot be said that the error was harmless. Lindsey v. State, 135 Ga. App. 122.
The third ground of the amended motion for new trial complains of the severity of the sentence. Although it does not raise a jurisdictional ground, I think this court must do so, since such a sentence is void ab initio.